Citation Nr: 0632362	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from January 1980 to December 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran has a current arthritis 
diagnosis.


CONCLUSION OF LAW

An arthritis disability was not incurred in, or aggravated 
by, active service, nor may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the claim of entitlement to service 
connection for arthritis, VA satisfied its duty to notify by 
means of June 2002 and October 2004 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The June 
2002 letter, which was issued prior to the initial AOJ 
decision, informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence pertaining 
to the claim.  The Board observes that the aforementioned 
letters did not provide the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for arthritis, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
arthritis.  However, for the reasons set forth below, the 
Board finds that a grant of service connection is not 
warranted.

In terms of an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for, arthritis.  His service medical records 
reflect that he complained of joint pain, which, a consulting 
private examiner from a December 1984 rheumatology 
examination report diagnosed as polyarthralgias that were 
residuals of childhood spinal meningitis.  However, there is 
no evidence that he ever was clinically diagnosed with 
arthritis while in service.  Indeed, in the examiner from the 
December 1984 rheumatology examination report indicated that 
laboratory testing for rheumatoid arthritis was negative and 
that there was no sign of inflammatory arthritis.  Similarly, 
in February 1985, a military examiner, after an examination 
of the veteran, diagnosed him with polyarthralgias, which he 
felt was secondary to the veteran's childhood meningitis.  
The examiner also reported that studies, including hand and 
neck x-rays and rheumatoid factor and sedimentation rate were 
all within normal limits.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that the 
veteran was not diagnosed with arthritis while in service.

Additionally, with respect to a current disability, the 
record demonstrates that in an October 1988 private medical 
record, the veteran reported a history of a back injury or 
pain in back, bones, joints or skeletal muscles.  However, in 
the same record, the veteran denied a history of rheumatism.  
Moreover, the veteran has not submitted any clinical evidence 
showing that any current joint pain that he may currently 
experience is due to arthritis or that he has a current 
arthritis diagnosis.

Therefore, as the evidence of record does not demonstrate 
that the veteran had an in-service diagnosis of arthritis or 
in fact has a current arthritis disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
arthritis disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current arthritis disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an arthritis disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for an arthritis disability 
is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a bilateral hearing loss disability.  The record reflects 
that the veteran has current hearing loss disability for VA 
purposes.  In terms of in-service hearing loss disability, 
one examiner reported that the veteran's hearing loss pre-
existed service and was a residual of his childhood 
meningitis.  However, the veteran's January 1980 entrance 
examination report shows that the veteran had normal 
bilateral hearing with hearing thresholds ranging  from 0 to 
5 decibels between the 500 HZ to 4000 HZ frequencies.  
Moreover, on audiometric evaluations in January 1984 and on 
his February 1985 Medical Board Examination report, the 
veteran displayed right and left ear hearing loss disability 
for VA purposes, with hearing thresholds ranging from 5 
decibels to 70 decibels between the 500 HZ to 4000 HZ 
frequencies.  Significantly, in a March 1984 record, the 
examiner reported that the veteran "had been exposed in the 
past to hazardous noise and was changed to a different field 
with continuing exposure to hazardous noise exposure."  The 
examiner also reported that the veteran had "been noted to 
have a significant and persistent threshold shift on his 
audiometric studies showing bilateral hearing loss."  
Additionally, in a February 1985 record, the examiner 
reported that the veteran had a previous occupation of an 
aircraft mechanic before being cross-trained, secondary to 
hearing loss, to an office job that included typing. 

Although the record demonstrates that the veteran underwent a 
VA audiological compensation and pension examination in 
August 2002, the examiner failed to comment on the etiology 
of the veteran's diagnosed bilateral hearing loss disability.  
Thus, because the record reflects that the veteran's hearing 
loss could be a residual of his pre-existing meningitis or a 
residual of hazardous in-service noise exposure, the Board 
concludes that another VA examination and clinical opinion as 
to the nature and etiology of the veteran's bilateral hearing 
loss disability is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
bilateral hearing loss disability, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral hearing loss 
disability prior to, and since, his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by an audiologist to 
determine the nature and etiology of his 
bilateral hearing loss disability.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
hearing loss is clinically shown to have 
preexisted service.  If the answer is in 
the affirmative, the examiner should also 
furnish and opinion as to whether such 
pre-existing bilateral hearing loss 
disability was aggravated by the 
veteran's service in the military and 
whether such aggravation was due to the 
natural progression of the condition.  

If the examiner finds that the veteran's 
hearing loss is not clinically shown to 
have pre-existed service, he/ she should 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss disability 
is etiologically related to his service 
in the military, to include his reported 
in-service exposure to hazardous noise, 
and any clinically significant change in 
hearing ability in service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  
He/she should indicate whether or not the 
claims file was reviewed.

		4.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


